Mr. Justice Phillips delivered the opinion, of the court: This action is brought by the executors of the last will and testament of Mary M. Warner, deceased, who died testate in Cook County, Illinois, December 16, 1915, and her will admitted to probate in said county February 1, 1916. May 20, 1916, paid the inheritance taxes in said estate in the sum of $439.28 net, and on March 31, 1917, the said estate was declared settled, the executrix discharged. By reason of the happening of certain contingencies named in will and shown in the proof herein, it became necessary to make a re-assessment under Section 25 of inheritance tax laws of Illinois. By removal of certain contingencies, the estate became freed from liabilities to pay such tax, as was found by order entered by the county court, and claimants are therefore entitled to recover such taxes so paid, under Section 25 aforesaid. The Attorney General consents to the same. We accordingly award claimants the sum of $177.60, with 3% interest per annum from the 20th day of May, 1916.